Title: To James Madison from Alexander J. Dallas, 23 July 1816
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir,
          23 July 1816.
        
        Having considered the question, as to purchasing a site for the Observatory, more attentively, I conclude that it would be deemed, probably, an extreme latitude of construction, to make an expensive purchase of lots, as an incident to the authority for a survey of the coast, which is a temporary work. The objection does not arise to occupying lots already belonging to the public; and which would, at all times, be subject to the directions of Congress. Under that impression, I will address Mr. Hassler upon the subject.
        I have received a letter from Mr. Baker, complaining of a discrimination between British and American vessels, in the port of New-York, as to pilotage, and fees, exacted under the State laws. The draft of an answer is submitted for your consideration, with the letter itself. It seem[s], however, to me that subjects of this kind should be discussed in the Department of State.
        The Bank subscriptions close tomorrow, and I will hasten to communicate the result, as soon as the materials are collected to ascertain it. There is a general confidence, that the whole capital will be subscribed. Mr. Girard’s interest is at the maximum, 3000 shares, or 300,000 Dollars. He says, that he will take a much greater interest if it be necessary. His name is sometimes mentioned, as President of the Bank; but it is probable that he will support Mr. Jones, whose prospects become more favorable. Except these gentlemen, I do not know a Republican, within your definition of fitness, who would be likely to succeed, or be willing to become a Candidate.
        I trouble you with a case from Bermuda, because it seems to be, in some sort, anomalous. The island is not within the exception of the Convention, as to the West-Indies; nor within the general provision, as to the British European dominions; but it is stated, that, by an Act of Parliament, vessels of the United States are permitted to go to, and trade at, Bermuda. I am, Dear Sir, most respectfully & faithfully, Yr. obed Servt.
        
          A. J. Dallas
        
      